Boslaugh, J.,
dissenting.
The reference in section 19-905, R. R. S. 1943, to changes in zoning regulations, restrictions, and boundaries means changes in zoning of the land. It has no application to uses permitted under existing zoning subject only to the issuance of a special use permit.
Much can' be said in favor of a policy that would apply the same requirements to special use permits that are applicable to changes in zoning. That, however, is a legislative matter which in this case was controlled by the zoning ordinance.
White, C. J., joins in this dissent.